[LOGO] Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone – 215.564.8000 Fax – 215.564.8120 www.stradley.com January 15, 2013 Board of Trustees of Templeton Income Trust 300 S.E. 2nd Street Fort Lauderdale, Florida 33301-1923 Subject: Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A relating to Templeton Income Trust, a Delaware statutory trust Registration No. 33-6510; File No. 811-04706 Ladies and Gentlemen: We have acted as counsel to Templeton Income Trust, a Delaware statutory trust (the “Trust”), including its new series, Templeton Emerging Markets Bond Fund (the “Series”), in connection with the preparation and filing with the U.S. Securities and Exchange Commission of Post-Effective Amendment No. 41 to the Registration Statement of the Trust on Form N-1A under the Securities Act of 1933, as amended, and Amendment No. 42 to such Registration Statement under the Investment Company Act of 1940, as amended (the “Amendment”). We have reviewed the Trust’s Agreement and Declaration of Trust, Bylaws and resolutions adopted by the Trust’s Board of Trustees, and such other legal and factual matters as we have deemed appropriate. This opinion is based exclusively on the Delaware Statutory Trust Act and does not extend to the securities or “blue sky” laws of the State of Delaware or other States. We have assumed the following for purposes of this opinion: 1.
